Citation Nr: 1419026	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected coronary artery disease.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected coronary artery disease.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1967 to August 1969, including service in the Republic of Vietnam.  

This case comes on appeal before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In November 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran did not have chronic symptoms of hypertension in service.

2.  Symptoms of hypertension were not continuous since service separation.

3.  Hypertension did not become manifest to a degree of 10 percent within one year from the date of separation from service.

4.  Currently diagnosed hypertension is not related to service, to include his presumed exposure to Agent Orange and is not caused by or aggravated by a service-connected disability, including coronary artery disease.

5.  The Veteran does not have a current diagnosis of erectile dysfunction.

6.  The Veteran was exposed to loud noise in service, including during combat.

7.  Symptoms of hearing loss were not chronic in service.  

8.  Symptoms of hearing loss have not been continuous since service separation. 

9.  Bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.

10.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA disability compensation purposes.

11.  Currently diagnosed bilateral sensorineural hearing loss is not related to active service.

12.  Currently diagnosed tinnitus is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for bilateral sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

4.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in January 2008.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the appellant has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and the Veteran's statements.  

The Veteran underwent a VA examination in July 2012 to assist in determining the nature and etiology of any currently diagnosed hypertension and erectile dysfunction.  He underwent a VA audiology examination in June 2008 to ascertain the nature and etiology of any currently diagnosed hearing loss and tinnitus.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The July 2012 and June 2008 VA examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski,    3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension or organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Hypertension and bilateral sensorineural hearing loss, an organic disease of the nervous system, are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to those claims.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Erectile dysfunction and tinnitus are not chronic diseases, thus, the aforementioned presumptions do not apply to those claims.  

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).   To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hypertension

The Veteran contends that his currently diagnosed hypertension is a result of his active duty service.  Specifically, he asserts that hypertension was caused or aggravated by his service-connected coronary artery disease.  

The Veteran's Form DD-214 shows that he served in Vietnam, and was awarded the National Defense Service Medal, the Vietnam Service Medal with two Bronze Stars, and the Vietnam Campaign Medal.  The Board finds that the Veteran engaged in combat in Vietnam.  Exposure to herbicides, including Agent Orange, during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

With respect to the question of medical nexus, because hypertension is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's claims on a direct basis.  See Combee, 34 F3d at 1043-44.  

The Board finds that the Veteran did not have chronic symptoms of hypertension in service.  The service treatment records are negative for treatment, diagnoses, or complaints of any disease or injury relating to hypertension.  Upon separation from service, no hypertension or concerns of high blood pressure were noted. 

The Board further finds that symptoms of hypertension were not continuous since service separation.  

The Veteran was afforded a July 2012 VA examination.  The VA examiner determined that the Veteran was diagnosed with hypertension in 2008, around the time that he was diagnosed with service-connected coronary artery disease.  The Veteran reported that he has been on continuous medication for hypertension since his diagnosis.  The examiner noted that the Veteran's hypertension is well-controlled.  The VA examiner further determined that service treatment records and post-service treatment show no complaints, treatment or diagnoses of hypertension or high blood pressure until 2008.  After a clinical evaluation of the Veteran and a review of the Veteran's claims file, the VA examiner concluded that hypertension is less likely than not caused or aggravated by service-connected coronary artery disease.  The examiner explained that, although the Veteran was diagnosed with both conditions around the same time, coronary artery disease does not cause hypertension.  The VA examiner further noted that, because coronary artery disease preceded the Veteran's hypertension diagnosis, hypertension was not aggravated by coronary artery disease.  

The Board finds that currently diagnosed hypertension is not related to service.  The weight of the evidence demonstrates that the Veteran was not diagnosed with hypertension until 2008, nearly 40 years after his separation from service.  As noted, the July 2012 VA examiner determined that hypertension was not incurred in service, did not manifest to a compensable degree in the year following service separation, and is not caused or aggravated by service-connected coronary artery disease.

The Board has considered the Veteran's statements asserting a nexus between currently diagnosed hypertension and service-connected coronary artery disease.  While the Board finds that he is competent to report the onset and symptoms of his disorder, his statements as to nexus are not competent.  As a lay person without any medical training, he is not competent to provide evidence on questions of etiology of a medical disability, such as whether his claimed disability is related to service.  The issue involves a complex medical question requiring the opinion of a medical professional. 

Additionally, where certain chronic diseases, including hypertension, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307. 3.309(a).  In this case, the weight of the evidence does not demonstrate that the Veteran was diagnosed with hypertension to a compensable degree within one year of separation from service, nor is the Veteran competent to provide such evidence of a diagnosis, because he is a lay person.  Rather, as noted, the evidence of record indicates that he was diagnosed with hypertension in 2008, nearly 40 years after his separation from service.  Thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Erectile Dysfunction

The Veteran asserts that he is entitled to service connection for erectile dysfunction.  He stated on his November 2011 VA Form 9, "the ED is claimed based on the Medically Indicated side effects of my SC Heart Condition and the medicines provided to deal w/ this condition."  

Service treatment records are silent for complaints, treatment, or diagnoses of erectile dysfunction.  

The Veteran was afforded a July 2012 VA examination to assist in determining the nature and etiology of any current erectile dysfunction disabilities.  He reported that he began experiencing erectile problems in 2008, around the same time that he was diagnosed with service-connected coronary artery disease, currently rated as 10 percent disabling.  He reported that he is unable to achieve an erection sufficient for vaginal penetration and ejaculation, and that he is still able to achieve morning erections.  He does not take medication for the condition, and has never sought treatment for the condition.  Upon clinical evaluation, the Veteran's penis and testes were normal.  The VA examiner determined that the Veteran does not have a current diagnosis of erectile dysfunction.  

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  In this case, where the evidence shows no current disability upon which to predicate a grant of service connection at any time during the claim period, there can be no valid claim for that benefit.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. 223, 225. 

The Veteran is competent to report symptoms, such as difficulty achieving an erection, that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a complex medical matter, such as diagnosing an erectile dysfunction disability.  Jandreau, 492 F.3d 1372, 1377.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus as a result of his active service.  Specifically, he asserts that he was exposed to acoustic trauma while serving in combat in Vietnam.  He does not assert that symptoms of hearing loss or tinnitus have been continuous since service separation.  Rather, he contends that his current hearing loss and tinnitus, which manifested several years after separation, was caused by the in-service acoustic trauma.  

The Board finds that the Veteran was exposed to loud noises in service.  The Veteran's DD Form 214 shows that his military occupational specialty was field artillery gunner.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The credible history of in-service noise exposure presented by the Veteran includes constant noise from firing cannons seven or eight hours at a time, which is consistent with the circumstances, conditions, and hardships of combat.

The Board finds that the evidence shows that symptoms of hearing loss and tinnitus were not chronic in service.  Service treatment records are silent for complaints, treatment or diagnoses of hearing loss or tinnitus.  The Veteran did not endorse ear problems or hearing loss on his July 1969 report of medical history, conducted at separation from service.  No defects, diagnoses, or abnormalities were reported in the July 1969 report of medical examination.  Audiometric testing revealed normal hearing bilaterally.

The Board further finds that the weight of the evidence demonstrates that symptoms of sensorineural hearing loss have not been continuous since service separation, and that hearing loss did not manifest to a compensable degree within one year of service separation.  Notably, the Veteran has not asserted that symptoms of hearing loss have been continuous since separation, nor has he contended that sensorineural hearing loss manifested to a compensable degree within one year of service separation.  Rather, he testified in the November 2012 hearing that his wife began complaining in the late seventies or early eighties that he listened to music too loud and had difficulty hearing her.  

The Veteran was afforded a June 2008 VA audiology examination to assist in determining whether any current hearing loss or tinnitus was caused by acoustic trauma in service.  He reported that the onset of his hearing loss and tinnitus was in 1975.  His tinnitus occurs in both ears and is recurrent at the frequency of one time per month, each time lasting for three hours.  He reported that his service included combat, and his duties primarily consisted of firing weapons while wearing ear protection.  Following service, the Veteran worked as a forklift operator for twenty years with hearing protection.  He participated in hunting and recreational shooting without hearing protection.  

On the authorized audiology evaluation in June 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
40
LEFT
20
20
30
60
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear.  The diagnosis was mild infrequent bilateral tinnitus, mild high frequency sensorineural hearing loss beyond 2000 Hz for the right ear, and moderate sensorineural hearing loss beyond 2000 Hz for the left ear.  The VA audiologist concluded that, given the normal hearing evaluations at entrance and separation from service, the Veteran's post-service history of work-related noise exposure, and the late onset of symptoms, the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or a result of acoustic trauma in military service.  

The Board finds that the Veteran currently has bilateral sensorineural hearing loss disability for VA disability compensation purposes that meets the criteria of 38 C.F.R. § 3.385 as well as tinnitus.  As noted above, the June 2008 VA audiometric data indicates that the Veteran has bilateral sensorineural hearing loss, and the VA examiner reported that the Veteran has tinnitus.  

The Board finds that the weight of the evidence demonstrates that currently diagnosed bilateral sensorineural hearing loss and tinnitus are not related to active service.  As noted, the medical evidence provided by the June 2008 VA examiner indicates that the Veteran's current hearing loss and tinnitus are not related to service.  

The June 2008 VA audiology examination is highly probative medical evidence.  The VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that was supported by sound reasoning.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

The Veteran has asserted that his current sensorineural hearing loss and tinnitus were caused by in-service acoustic trauma.  The Veteran is competent to report his in-service noise exposure, as well as observable symptoms of hearing loss and tinnitus, such as difficultly understanding other people and ringing in the ears.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to report that his current hearing loss or tinnitus disabilities were caused by noise exposure in service, because that issue presents a complex medical question requiring the opinion of a medical professional.  Jandreau, 492 F.3d 1372, 1377.

Accordingly, the June 2008 VA audiology opinion outweighs the lay assertion of nexus in the absence of even assertions of symptoms of hearing loss or tinnitus since service.   For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss and tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for hypertension is denied. 

Service connection for erectile dysfunction is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


